264 P.3d 565 (2011)
2011 UT App 364
Jorge Armando ROSES-VILLOTA, Plaintiff and Appellant,
v.
WEST JORDAN CITY PROSECUTOR, Defendant and Appellee.
No. 20110380-CA.
Court of Appeals of Utah.
October 27, 2011.
Lance C. Starr, American Fork, for Appellant.
Before Judges DAVIS, McHUGH, and ROTH.

DECISION
PER CURIAM:
¶ 1 Jorge Armando Roses-Villota appeals the April 25, 2011 order denying his petition for post-conviction relief. This matter is before the court on a sua sponte motion for summary disposition. We affirm.
¶ 2 Rule 10(e) of the Utah Rules of Appellate Procedure provides that absent a substantial issue for appellate review, this court may summarily affirm the district court's decision. See Utah R.App. R. 10(e). If an appellant fails to demonstrate specific errors of the lower court, the appellate court will not seek out errors in the lower court's decision. See Allen v. Friel, 2008 UT 56, ¶ 7, 194 P.3d 903. Furthermore, where a party fails to provide any legal argument, analysis, or discussion of a specific issue on appeal, an appellate court may decline to address such issue. See State v. Green, 2005 UT 9, ¶ 11, 108 P.3d 710.
*566 ¶ 3 This matter was selected for summary disposition. The parties were ordered to respond to the sua sponte motion and cautioned that the failure to respond to the motion may result in summary affirmance. See Utah R.App. P. 10.
¶ 4 Roses-Villota failed to respond to the sua sponte motion for summary disposition. By doing so, Roses-Villota fails to demonstrate that the district court erred by determining that his failure to pursue a direct appeal barred his challenges under the Post-Conviction Remedies Act. See Utah Code Ann. § 78B-9-106(1). Furthermore, Roses-Villota fails to demonstrate that the district court erred by determining that he did not qualify for an exception under a common law writ.[1]
¶ 5 Accordingly, the district court's April 25, 2011 order is affirmed.
NOTES
[1]  Additionally, by failing to respond to the sua sponte motion for summary disposition, Roses-Villota fails to provide the requisite legal argument, analysis, or presentation of a substantial issue, which if well taken, would entitle him to appellate relief. See State v. Green, 2005 UT 9, ¶ 11, 108 P.3d 710.